CORRECTED NOTICE OF ALLOWANCE
This is a Corrected Notice of Allowance that replaces the papers mailed on Jan. 4, 2021. 
This Office communication does not set any new time periods.  The time period  indicated on form PTOL-85 mailed on Jan. 4, 2021 continues to run as of the mailing of that  Office paper. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Czerwonky on 08 January 2021.
The application has been amended as follows: 
In claim 22, line 2, the phrase “annular portion” is replaced by --annular projection--.

In claim 22, line 3, the phrase “annular body” is replaced by --annular projection--.

In claim 22, line 3, the term “than” is replaced by --from--.

In claim 25, third line from the end the term “annular portion” is replaced by --annular projection--.

In claim 25, second to last line, the term “than” is replaced by --from--.
In claim 25, last line, the phrase “annular body” is replaced by --annular projection--.

Election/Restrictions
Claims 1-5, 12-14, 21-25 are allowable. Claims 6 and 15-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable the restriction requirement between the Species, as set forth in the Office action mailed on 01 May 2019, is hereby withdrawn and claims 6 and 15-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6, 12-16 and 21-24, the prior art of record fails to disclose a snap button comprising a snap button body and a cap connected to the snap button body with a cloth interposed between them wherein the cloth being pierced by a pin in combination with all the limitations in independent claim 1. Regarding claim 25, the prior art of record fails to disclose a snap button comprising a snap button body and a cap connected to the snap button body with a cloth interposed between them wherein a cap body defines an annular projection protruding upward from an inner surface of a cap base at a position radially inward than a peripheral side portion of the cap base, the annular projection fixing the metal eyelet to the cap body in combination with all the limitations in the claim.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        


/Robert Sandy/Primary Examiner, Art Unit 3677